Title: From James Madison to Elizabeth House Trist, 25 July 1810
From: Madison, James
To: Trist, Elizabeth House


Dear Madam
Montpelier July 25. 1810
I recd. after my arrival here your favor of the 18th. The substance of Mrs. Jones’s letter had been previously sent ⟨to⟩ me by Dr. Bache, and I lost no time in forwarding it to Mr. Gallatin, whose disposition will doubtless concur with Mr. Duvall’s & mine, in consulting the interest & accomodation of your daughter, as far as may be permitted by fidelity to the public rights. This, it would be superfluous to remark to you, is a law paramount with Executive Authorities, to that of friendship or benevolence, and in some insta⟨nces⟩ even to their own ideas of justice & equity. As Mr. Grymes is no longer in office, and his explanations have not been recd. it is neither necessary nor proper to pass judgment on the charges ag⟨ainst⟩ him. With perfect confidence in the Sincerity of Mrs. J’s statem⟨ents⟩ and in the accuracy of them where proceeding from her personal knowledge, it is but just to keep in mind, that it would be dif⟨fi⟩cult for a public Officer, strictly adhering to his duty, to avoid, under the circumstances of such a case, an appearance of insensi⟨bi⟩lity or even severity, not only in her eyes, but in those of her ⟨sym⟩pathizing friends. Accept Dear Madam, assurances of my respect and ⟨best⟩ wishes.
James Madison
